Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made effective as
of September 19, 2018 by and between MAM SOFTWARE GROUP, INC., a Delaware
corporation (“Borrower”) and UNIVEST BANK AND TRUST CO. (“Lender”).

 

BACKGROUND

 

A.     Lender and Borrower have previously entered into that certain Credit
Agreement dated March 1, 2017 (as amended and as it may hereafter be amended,
restated, replaced or supplemented from time to time, the “Credit Agreement”).

 

B.     Borrower has requested and Lender has agreed to amend certain terms and
conditions of the Credit Agreement on the terms and conditions set forth herein.

 

C.     Capitalized terms not otherwise defined herein shall have the meanings
set forth therefor in the Credit Agreement.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Fixed Charges. The defined term “Fixed Charges” as set forth in Section
1.01 of the Credit Agreement shall be and is hereby amended to read, in its
entirety, as follows:

 

“Fixed Charges” means, for any period, without duplication, the sum of current
maturities of long term debt, plus cash interest expense, plus cash income
taxes, plus Dividends, plus cash expense incurred in connection with a Permitted
Stock Repurchase.”

 

2.     Permitted Stock Repurchase Plan. Notwithstanding anything to the contrary
contained in the Credit Agreement, including without limitation, any prohibition
on Restricted Payments or Dividends, Lender agrees that Borrower may repurchase
certain issued and outstanding Equity Interests of Borrower; provided that, (i)
Borrower provides to Lender ten (10) days prior written notice of such
repurchase or prior to establishing a trading plan pursuant to Rule 10b5-1 under
the Securities Exchange Act of 1934, as amended, the terms and conditions
related thereto and such other information as Lender may reasonably require;
(ii) Borrower may not repurchase more than $500,000 in the aggregate of such
Equity Interests of Borrower in any fiscal quarter; (iii) Borrower may not
repurchase more than $2,000,000 in the aggregate of such Equity Interests of
Borrower prior to the expiration of the Revolving Credit Maturity Date; and (iv)
no Default or Event of Default shall exist or be continuing at the time of or
result from such repurchase (each, a “Permitted Stock Repurchase”). Lender
further agrees that the proceeds of the Revolving Credit Facility may be used by
Borrower in connection a Permitted Stock Repurchase.

 

1

--------------------------------------------------------------------------------

 

 

3.     Further Agreements and Representations. Borrower hereby:

 

3.1.     ratifies, confirms and acknowledges that the Credit Agreement, as
amended hereby, and all other Loan Documents are valid, binding and in full
force and effect as of the date of this Amendment, and enforceable in accordance
with their terms;

 

3.2.     covenants and agrees to perform all of its obligations under the Credit
Agreement, as amended hereby, and all other Loan Documents;

 

3.3.     acknowledges and agrees that as of the date hereof, it has no defense,
set-off, counterclaim or challenge against the payment of any sums owing to
Lender or the enforcement of any of the terms of the Credit Agreement, as
amended hereby, or any of the other Loan Documents;

 

3.4.     ratifies, confirms and continues all liens, security interests,
pledges, mortgages, rights and remedies granted to Lender, in the Credit
Agreement and the other Loan Documents and agree that such liens, security
interests, pledges and mortgages shall secure all of the Obligations under the
Credit Agreement and the other Loan Documents as amended by this Amendment.

 

3.5.     represents and warrants that all representations and warranties in the
Credit Agreement and the other Loan Documents are true, correct and complete in
all material respects as of the date of this Amendment unless such
representation and warranty is made as of a specific date;

 

3.6.     represents and warrants that no Event of Default, or event which with
the giving of notice or lapse of time or both would constitute an Event of
Default, exists;

 

3.7.     acknowledges and agrees that the failure to comply with or perform any
of its respective covenants, agreements or obligations contained in this
Amendment will constitute an Event of Default under the Credit Agreement;

 

3.8.     ratifies, confirms and restates all the waivers set forth in the Credit
Agreement and any other Loan Documents, all of which are hereby incorporated by
reference; and

 

3.9.     represents and warrants that the execution and delivery of this
Amendment by Borrower and all documents and agreements to be executed and
delivered pursuant to this Amendment:

 

(a)     has been duly authorized by all requisite corporate action of Borrower;

 

(b)     will not conflict with or result in a breach of, or constitute a default
under, any of the terms, conditions, or provisions of any applicable statute,
law, rule, regulation or ordinance or Borrower’s governing documents, or any
indenture, mortgage, loan or credit agreement or instrument to which Borrower is
a party or by which it may be bound or affected, or any judgment or order of any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; and

 

2

--------------------------------------------------------------------------------

 

 

(c)     will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower under the terms or provisions of any such agreement or instrument,
except liens in favor of Lender.

 

4.     Other References. All references in the Credit Agreement and all the Loan
Documents to the term “Loan Documents” shall mean the Loan Documents as defined
therein and this Amendment and any and all other documents executed and
delivered by Borrower pursuant to and in connection herewith. All references in
the Credit Agreement and all the Loan Documents to the term “Credit Agreement”
shall mean the Credit Agreement as amended hereby.

 

5.     Additional Documents; Further Assurances.   Borrower covenants and agrees
to execute and deliver to Lender, or to cause to be executed and delivered to
Lender contemporaneously herewith, at the sole cost and expense of Borrower, any
and all other documents, agreements, statements, resolutions, certificates,
consents and information as Lender may require in connection with the matters or
actions described herein.  Borrower further covenants and agrees to execute and
deliver to Lender, or to cause to be executed and delivered, at the sole cost
and expense of Borrower, from time to time, any and all other documents,
agreements, statements, certificates and information as Lender shall request to
evidence or effect the terms hereof or to enforce or protect Lender’s
rights.  All of such documents, agreements, statements, certificates and
information shall be in form and content acceptable to Lender in its sole
discretion.

 

6.     Costs and Expenses.  Borrower agrees to pay the Lender, upon the closing
of this Amendment, and otherwise on demand, all costs and expenses incurred by
the Lender in connection with the preparation, negotiation and delivery of this
Amendment, and any modifications thereto, or in defending or prosecuting any
actions or proceedings arising out of or relating to this Amendment including
reasonable fees and expenses of counsel, expenses for auditors, appraisers and
environmental consultants, lien searches, recording and filing fees and taxes.

 

7.     No Novation or Waiver.  Nothing contained herein and no actions taken
pursuant to the terms hereof are intended to constitute a novation of the Credit
Agreement or any of the documents collateral thereto and shall not constitute a
release, termination or waiver of any of the liens, security interests, rights
or remedies granted to Lender in the Credit Agreement or any of the other Loan
Documents, which liens, security interests, rights or remedies are hereby
ratified, confirmed, extended and continued as security for all obligations
secured by the Credit Agreement.  Nothing contained herein constitutes an
agreement or obligation by Lender to grant any further amendments to the Credit
Agreement or any of the other Loan Documents.

 

3

--------------------------------------------------------------------------------

 

 

8.     Inconsistencies.  To the extent of any inconsistency between the terms
and conditions of this Amendment and the terms and conditions of the Credit
Agreement or the other Loan Documents, the terms and conditions of this
Amendment shall prevail.  All terms and conditions of the Credit Agreement and
the other Loan Documents not inconsistent herewith, shall remain in full force
and effect and are hereby ratified and confirmed by Borrower.

 

9.     No Other Agreements.  All understandings and agreements heretofore had
between the parties respecting the transactions contemplated by this Amendment
are merged in this Amendment and there are no other agreements, written or oral,
and no customs or usages applicable to any provision of this Amendment.

 

10.     Amendments.  No change in or addition to, or waiver of, any provision of
this Amendment shall be valid unless in writing and signed on behalf of the
party against whom such change, addition or waiver is sought to be enforced.

 

11.     Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

12.     Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its rules and principles regarding conflicts of law or any rule or canon of
construction which interprets agreements against the draftsman.

 

13.     Headings.  The headings of the sections of this Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this
Amendment.

 

14.     Counterparts; Facsimile Signatures.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original without the production of any other counterpart. Any
signature on this Amendment delivered by Borrower by facsimile transmission
shall be deemed to be an original signature hereto.

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound hereby the parties hereto have
caused this Amendment to be executed, as a document under seal, effective as of
the day and year first above written.

 

 

  BORROWERS:      

MAM SOFTWARE GROUP, INC., a

Delaware corporation

              By:    

Name:

Title: 

          LENDER:       UNIVEST BANK AND TRUST CO.               By:  

 

5